Citation Nr: 1417534	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-01 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a lung/sinus disorder, to include rhinitis or sinusitis and as secondary to herbicides/chemicals during service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had his initial active duty for training from February to August 1982, and served on active duty from June 2004 to June 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

The  issue of entitlement to service connection for a traumatic brain injury has been raised by a June 16, 2008, VA treatment record, and the issue of entitlement to an increased rating for post-traumatic stress disorder has been raised by VA treatment records from December 2012.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues before the Board are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The AMC failed to fully comply with the Board's June 2013 remand order as the VA examinations did not adequately address the terms of the Board's remand.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Failure of the Board to ensure compliance is error as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further remand is therefore required.

With respect to a lung/sinus disorder, further efforts to obtain certain outstanding private medical records are required.

Turning to the right shoulder disorder, the Board first notes that although the service records are somewhat inconsistent, the Veteran appears to have earned the Combat Action Badge.  The RO conceded such when awarding service connection for another disorder.  The Board consequently finds that the Veteran served in combat during his period of service from June 2004 to June 2005.  He contends that he injured his shoulder while carrying ammunition.  The Board finds he is essentially alleging that the injury occurred during a combat situation.

As noted in the prior remand, the immediate post-service records show that the Veteran reported that it was actually his left shoulder that was injured.  Although this complicates the matter of whether the current right shoulder is related to service, the Board noted in the prior remand that there was another matter which had to be considered first, namely whether any current right shoulder disorder existed prior to the Veteran's period of active duty.  In this regard, his June 2004 entrance examination noted a prior history of right shoulder surgery, as well as the presence of a scar over the right shoulder.  The remand requested that the RO take appropriate actions to clarify the matter.

The record reflects that the Veteran thereafter attended a VA examination, the instructions for which clearly advised the examiner to address the matter of whether the right shoulder disorder pre-existed service.  The examiner failed to do so.  Consequently, this matter must be remanded again.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for the issues on appeal which are not already of record, to include Dr. Campbell and Dr. Gange, for any lung/sinus treatment, to include treatment for pneumonia residuals.

After securing the necessary release forms, attempt to obtain and associate those identified treatment records with the claims files.  If the RO/AMC is unsuccessful in obtaining those identified records, this should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Thereafter, the RO/AMC should arrange for a VA examination of the Veteran by a physician with appropriate expertise to determine the nature and etiology of his right shoulder disorder.  The examiner is requested to review the claims folders, including the records for May 1994 documenting a right shoulder strain on a period of inactive duty training; and the June 2004 service entrance examination noting a prior history of right shoulder surgery and the presence of a scar on the right shoulder.  The examiner is advised that the Veteran is presumed to have suffered an injury to his right shoulder in service during combat, even if his service treatment records do not specifically mention that injury.

The examiner is requested to answer each of the following questions.

A.  With respect to any right shoulder disorder identified, did such disorder clearly and unmistakably (i.e., undebatably) exist prior to service?

B.  If so, is it clear and unmistakable that the right shoulder disorder did not undergo chronic worsening (i.e., aggravation) in service, including from the presumed injury during combat, beyond the natural progress of the disorder? 

C.  Is it at least as likely as not that any current right shoulder disorder is etiologically related to any right shoulder condition noted in subparagraph A?

D.  Is it at least as likely as not that any current right shoulder disorder is etiologically related to the right shoulder strain suffered by the Veteran during his May 1994 period of inactive duty training?

The complete rationale for all opinions offered should be explained.

3.  Following the above development, the RO/AMC should review the claims file and undertake any indicated development, to include additional VA examination of the Veteran with respect to the lung/sinus disorder if necessary.  The RO/AMC should then readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

No action is required of the Veteran until he is notified by the RO/AMC.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


